Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 21 is objected to because of the following informalities:  The claim recites “… . Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1, 6-8, 10-11, 22-27,  are rejected under 35 U.S.C. 103 as being unpatentable over Jani (US 2015/0166870 A1) (“Jani” herein) and further in view of Hoskins (US 2007/0244012 ) “Hoskins” herein –cited previously).
(Claims contain only selected species)

Claim 1
Jani discloses a method of subterranean well cementing, comprising:
 	providing a cement composition comprising a hydraulic cement, 
a first fluid loss control additive,
 a lost circulation material, 
a suspending agent and water, wherein the first fluid loss control additive comprises a water-soluble polymer with repeating units comprising a 5- to 6-membered cyclic amide; 
 	introducing the cement composition into a wellbore penetrating a subterranean formation, wherein inclusion of the first fluid loss control additive and the lost circulation material in the cement composition reduces fluid loss into the subterranean formation, wherein the subterranean formation has fractures with a width of from about 1 micron to about 800 microns, and allowing the cement composition to set in the subterranean formation. [0015; 0020; 0024; 0029; 0039; 0045; 0086]
  Jani however is silent regarding  wherein the subterranean formation has a permeability of about 1 milliDarcy to about 300 Darcy.
	Hoskins teaches the above limitation (See paragraph 0050 →Hoskins teaches the porosity and permeability of an underground formation, as well as microfractures in a substantially non-permeable formation, should also be considered when selecting
an appropriate particle size range and effective seepage loss agent. Porosity can be measured in microns and permeability can be measured in darcys. A darcy is a measure of flow through a channel and provides a connection to porosity in a formation. Seepage losses are experienced in porous formations having a permeability of greater than about 300 darcys and in fractured formations. Fractures have a wide range of sizes, for example, from 100 microns in diameter to very large cracks.) for the purpose of selecting an appropriate particle size range and effective seepage loss agent. [0050]
 	Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the method of Jani with the above limitation, as taught by Hoskins, in order to select the appropriate particle size range and effective seepage loss agent.
 	Since Jani teaches the same method of cementing a subterranean well a composition comprising cement, diutan, calcium –carbonate, polyvinylpyrrolidone, and water, wherein the composition is a fluid loss control, it would be a hydraulic cement, suspending agent, a fluid loss control material, and a fluid loss control additive that would be water-soluble polymer with repeating units comprising a 5- to 6-membered cyclic amide; that would reduce fluid loss and set into the subterranean formation.
 	"Products of identical chemical composition cannot have mutually exclusive properties”. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant disc loses and /or claims are necessarily present. See MPEP2112.01 (I), In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985) , In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Wareen Corp v DFNewfield Co, 7 FSupp 773, 22 USPQ 313 (EDNY1934).

Claim 6
Jani discloses the method of claim 1, wherein the lost circulation material has a particle size distribution of from about 2 microns to about 570 microns. [0045]

Claim 7
Jani discloses the method of claim 1, further comprising introducing a second fluid loss control additive into the cement composition. (i.e. styrene sulfonate) [0011; 0020]

Claim 8
Jani discloses the method of claim 7, wherein the second fluid loss control additive comprises a water-soluble polymer comprising at least one unit selected from the group consisting of a dimethyl group, a sulfomethyl group, a sulfonate group, and combinations thereof. [0020]

Claim 10
Jani discloses the method of claim 1, wherein the lost circulation material comprises petroleum coke, calcium carbonate, graphite, and walnut hulls. [0045]

Claim 11
Jani discloses the method of claim 7, wherein the water-soluble polymer of the  fluid loss control additive, 
 	wherein the lost circulation material comprises petroleum coke, calcium carbonate, graphite, and walnut hulls, 
wherein the cement composition comprises a second fluid loss control additive, and wherein the second fluid loss control additive comprises a water-soluble polymer comprising at least one unit selected from the group consisting of a dimethyl group, a sulfomethyl group, a sulfonate group, and combinations thereof. [0020; 0045] 
Jani however does not explicitly discloses a first fluid loss control additive comprises a polyacryloylmorpholine polymer. (Same as Claim 2)

Claim 22
Jani discloses the method of claim 1, wherein the cement composition has a density of about 479 kg/m3 to about 2396 kg/m3. [0040]

Claim 23
Jani discloses the method of claim 1 wherein the cement composition has a density of about 839 kg/m3 to about 1917 kg/m3. [0040]

Claim 24
Jani discloses the method of claim 1, wherein the cement composition has a density of about 1198 kg/m3 to about 1558 kg/m3. [0040]

Claim 25
Jani discloses the method of claim 1, wherein the first fluid loss control additive is present in an amount of about 0.05% to about 5% by weight of the cement composition. [0020-0021]

Claim 26
Jani discloses the method of claim 1, wherein the cement composition further comprises a lightweight additive selected from the group consisting of sodium silicate, hollow microspheres, gilsonite, perlite, and combinations thereof. [0040]

Claim 27
Jani discloses the method of claim 26, wherein the lightweight additive is present in an amount of about 0.1% to about 15% by weight of the cement composition. [0040]

Claims 2,  4, 28, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Jani, Hoskins, as applied to claim 1, and further in view of Udarbe (US 5,988,279) (“Udarbe” herein – cited previously).

Claim 2
Jani discloses the method of claim 1.  Jani however does not explicitly disclose, wherein the water-soluble polymer of the first fluid loss control additive comprises a polyacryloylmorpholine polymer.
	Udarbe teaches the above limitation (See Col. 8 l. 1-8 & Col. 9 li. 38-54 → Udarbe teaches this limitation in that the polymer composition of this invention consists essentially of the terpolymerization product of the vinylamide morpholine derivative, the N-vinyl,2-ketoheterocylic derivative and the vinylacid derivative, wherein m is 3 or 5, Z is a phosphonic acid group, i.e., n=0 and Z=--PO.sub.3 H.sub.2, or an acrylic acid group, i.e., n=1 and Z=--CO.sub.2 H, and R.sub.1, R.sub.2, R.sub.6 and R.sub.7 are each hydrogen. The preferred vinylamide morpholine derivative is acryloylmorpholine, the preferred vinylamide derivative is 2-acrylamido-2-methylpropanesulfonic acid, the preferred N-vinyl,2-ketoheterocylic derivative is N-vinyl pyrrolidone and the preferred vinylacid derivative is vinylphosphonic acid.  Some specific compounds within the scope of formula (1) believed to be useful herein include acryloylmorpholine and methacryloylmorpholine.  Some specific compounds within the scope of formula (2) believed to be useful herein include 2-acrylamido-2-methylpropanesulfonic acid, acrylamide, methacrylamide, N-methylacrylamide, N-i-propylacrylamide, N-i-propylmethacrylamide, N-t-butylacrylamide, N-t-butylmethacrylamide, N,N-dimethylacrylamide and N,N-dimethylmethacrylamide) for the purpose of controlling fluid loss from and modify the gel strength of a slurry of hydraulic cement in both fresh water and salt water. (Col. 8 l. 66-67)
	Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the fluid loss control of Jani with the above limitation, as taught by Udarbe, in order to control fluid loss from and modify the gel strength of a slurry of hydraulic cement in both fresh water and salt water.

Claim 4
Jani disclose the method of claim 1.  Jani however does not explicitly discloses, wherein the water-soluble polymer of the first fluid loss control additive comprises a polyacryloylmorpholine copolymer selected from the group consisting of an acrylic acid and acryloylmorpholine copolymer, a methacrylic acid and acryloylmorpholine copolymer, an acrylamide and acryloylmorpholine copolymer, an N,N-dimethyl acrylamide and acryloylmorpholine copolymer, and combinations thereof. (Same as Claim 2)

Claim 28
Jani discloses the method of claim 1.  Jani however does not explicitly discloses, wherein the cement composition is a foamed cement composition.
	Udarbe teaches the above limitation (See Col. 11 l. 30-38 →Udarbe teaches this limitation in that the cement composition also may include in particular applications, foaming agents or defoaming agents which comprise various anionic, cationic, nonionic and other surface active compounds) for the purpose of having a hydraulic cement slurry composition to cement a pipe, such as a casing, in a wellbore whereby fluid loss is reduced and gas migration in the cement slurry is eliminated or at least substantially reduced. (Col. 5 l. 20-26)
	Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the cementing composition of Jani, with the above limitation, as taught by Udarbe, in order to reduce 
	
Claim 29
Jani teaches the method of claim 28, wherein the foamed cement composition has a density of about 479 kg/m3 to about 1558 kg/m3. [0040]

 	Claim  21 is  rejected under 35 U.S.C. 103 as being unpatentable over Jani,  Hoskins and further in view of Dupriest et al. (US 2010/0181073 A1) (“Dupriesf herein- cited previously)

Claim 21
Udarbe discloses the method of claim 1. Udarbe however is silent regarding, wherein the lost circulation material have a particle size distribution of D10: 3 microns, D50: 65 microns, and D90: 560 microns.
 	Dupriest teaches the above limitation (See paragraph 0086→ Dupriest teaches this limitation in that All commercially available products for blocking particles are manufactured with a distribution of particle sizes. Consequently, the user must determine the product with the range of sizes that spans the desired value. FIG. 12 shows size distribution curves for four product (Particle Sizes Range %vs. Particle sizes) for the purpose of selecting particles with a size distribution, shape, and/or internal permeability to achieve low packing efficiency [0059]


Response to Arguments
Applicant’s arguments, filed on 02/25/2021, with respect to rejection of claims 7, 11, 21, 22, 23, and 24 under 35 USC 112 (b) / second have been fully considered and are persuasive.  The rejection of the claims has been withdrawn. 
Applicant’s arguments, filed on 02/25/2021, with respect to the rejection(s) of Claims 1, 2, 4, 6-8, and 10, 11 under 35 U.S.C. 103 as being unpatentable over Patil et al. (WO 2019/125431 A1) and further in view of Hoskins (US 2007/0244012 Al) and  Claims 1, 2, 4, 7, 8, and 22-29 under 35 U.S.C. 103 as being unpatentable over Udarbe et al. (US 5,955,279)  and further in view of Hoskins (US 2007/0244012 Al) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made set forth above.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SILVANA C RUNYAN whose telephone number is (571)270-5415.  The examiner can normally be reached on M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/SILVANA C RUNYAN/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        03/16/2021